 
 
Exhibit 10.2
 



INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of February 18, 2009,
and entered into by and among CITICORP NORTH AMERICA, INC., a Delaware
corporation, in its capacity as program agent for the First Lien Claimholders
(as defined below), including its successors and assigns from time to time (the
“First Lien Agent”) and CITICORP NORTH AMERICA, INC., a Delaware corporation, in
its capacity as administrative agent and collateral processing agent for the
Second Lien Claimholders (as defined below), including its successors and
assigns from time to time (the “Second Lien Agent”), and acknowledged and agreed
to by RITE AID FUNDING II, a Cayman Islands exempted company incorporated with
limited liability (the “Borrower”).  Capitalized terms used in this Agreement
have the meanings assigned to them in Section 1 below.
 
RECITALS
 
The Borrower, the investors, banks, agents, originators, collection agent and
trustee party thereto, and First Lien Agent in its capacity as program agent for
the holders of the First Lien Obligations (as defined below), have entered into
that Receivables Financing Agreement dated as of September 21, 2004, providing
for a revolving credit facility (as amended, restated, supplemented or modified
from time to time, the “First Lien Credit Agreement”);
 
The Borrower, the lenders party thereto, the collection agent party thereto, the
originators and Second Lien Agent in its capacity as administrative agent and
collateral processing agent for the holders of the Second Lien Obligations (as
defined below), entered into that Credit Agreement dated as of the date hereof
providing for a term loan (as amended, restated, supplemented or modified from
time to time, the “Second Lien Credit Agreement”);
 
The obligations of the Borrower under the First Lien Credit Agreement are
secured on a first priority basis by liens on substantially all the assets of
the Borrower, pursuant to the terms of the First Lien Loan Documents;
 
The obligations of the Borrower under the Second Lien Credit Agreement are
secured on a second priority basis by liens on substantially all the assets of
the Borrower pursuant to the terms of the Second Lien Loan Documents; and
 
The First Lien Collateral Agent and the Second Lien Collateral Agent have agreed
to the intercreditor and other provisions set forth in this Agreement.
 
AGREEMENT
 
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
SECTION 1.     Definitions.
 
1.1      Defined Terms.  As used in the Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any state, foreign or other
federal bankruptcy, insolvency, receivership or similar law affecting creditors’
rights generally.
 
“Borrower” has the meaning assigned to that term in the Preamble to this
Agreement.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Collateral” means all of the property of the Borrower, whether real, personal
or mixed, constituting (or required to constitute) both First Lien Collateral
and Second Lien Collateral, including any Liens granted pursuant to Section 6 to
secure both First Lien Obligations and Second Lien Obligations.
 
“Collateral Sale” means:
 
(1)      any public or private sale or other similar disposition of Collateral
pursuant to the UCC or other applicable law, or
 
(2)      any Enforcement Action of the type described in clause (3) of the
definition of Enforcement Action.
 
“Creditors” means, collectively, the First Lien Agent, on behalf of itself and
the First Lien Claimholders, and the Second Lien Agent, on behalf of itself and
the Second Lien Claimholders, and their respective successors and assigns.
 
“Discharge of First Lien Obligations” means:
 
(a)      payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency Proceeding,
whether or not such interest would be allowed in such Insolvency Proceeding), on
all First Lien Obligations;
 

 
2

--------------------------------------------------------------------------------

 

(b)      payment in full in cash of all other First Lien Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and
 
(c)      termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations.
 
“Enforcement Action” means any action under applicable law:
 
(1)      to foreclose, execute or levy on, collect on, take possession of or
control of, or sell or otherwise realize upon (judicially or non-judicially) or
to lease, license or otherwise dispose of (whether publicly or privately), any
Collateral or otherwise to exercise or enforce remedial rights with respect to
Collateral under the First Lien Loan Documents or the Second Lien Loan
Documents, as applicable, or any other applicable agreement, document or
instrument pertaining thereto (including, without limitation, by way of setoff,
noticing of any public or private sale or other disposition pursuant to the UCC
or other applicable law, notification of account debtors or notification of
depositary banks),
 
(2)      to solicit bids from third parties to conduct the liquidation or
disposition of any Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers or other third
parties for the purposes of valuing, marketing, promoting and selling any
Collateral,
 
(3)      to receive a transfer of Collateral in satisfaction of any indebtedness
or other obligation secured thereby, or
 
(4)      to otherwise enforce any security interest or exercise any other right
or remedy, as a secured creditor or otherwise, pertaining to the Collateral at
law, in equity or pursuant to the First Lien Loan Documents or the Second Lien
Loan Documents, as applicable, or any other applicable agreement, document or
instrument pertaining thereto (including, without limitation, the commencement
of any applicable legal proceedings or other actions against or with respect to
all or any portion of the Collateral to facilitate the actions described in the
immediately preceding clauses (1), (2) and (3), and exercising voting rights in
respect of any equity interests comprising Collateral);
 
provided that “Enforcement Action” shall be deemed to include the commencement
of, or joinder in filing of a petition for commencement of, an Insolvency
Proceeding against the owner of Collateral.
 
“Event of Default” means “Event of Termination” as defined in the First Lien
Credit Agreement and/or “Event of Default” as defined in the Second Lien Credit
Agreement.
 
“First Lien Agent” has the meaning assigned to that term in the Recitals to this
Agreement.
 

 
3

--------------------------------------------------------------------------------

 

“First Lien Cap” means the aggregate principal amount of First Lien Obligations
up to, but not in excess of, the lesser of (i) $345,000,000 and (ii) the
aggregate “Bank Commitments” (as such term is defined in the First Lien Credit
Agreement).
 
“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders and the agents under
the First Lien Loan Documents.
 
“First Lien Collateral” means all of the assets and property of the Borrower,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any First Lien Obligations.
 
“First Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“First Lien Lenders” means the “Investors” and “Banks” under and as defined in
the First Lien Credit Agreement.
 
“First Lien Loan Documents” means the First Lien Credit Agreement, the
“Transaction Documents” (as defined in the First Lien Credit Agreement), and
each of the other agreements, documents and instruments providing for or
evidencing any other First Lien Obligation, and any other document or instrument
executed or delivered at any time in connection with any First Lien Obligations,
including any intercreditor, liquidity or joinder agreement among holders of
First Lien Obligations, to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, modified, renewed or extended
from time to time in accordance with the provisions of this Agreement.
 
“First Lien Obligations” means all Obligations of Borrower outstanding under
(i) the First Lien Credit Agreement, and (ii) the other First Lien Loan
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding; provided that the aggregate principal amount, without duplication,
of any revolving credit commitments or revolving credit loans provided for under
the First Lien Credit Agreement or any other First Lien Loan Document in excess
of the First Lien Cap shall not constitute First Lien Obligations for purposes
of this Agreement, except for Inadvertent Excess Advances not exceeding an
aggregate amount of $7,000,000 outstanding at any time.  “First Lien
Obligations” shall include, without limitation, all of the following (none of
which shall be included within the First Lien Cap) (x) all interest accrued or
accruing (or which would, absent commencement of an Insolvency Proceeding,
accrue) in accordance with the rate specified in the relevant First Lien Loan
Document (including any capitalized interest) and (y) all fees, costs,
indemnities, expenses or charges (including, without limitation, reasonable fees
and expenses of legal counsel) arising under the First Lien Loan Documents and
provided for thereunder, in the case of each of clause (x) and clause (y)
whether before or after commencement of an Insolvency Proceeding, and
irrespective of whether any claim for such interest, fees, costs, indemnities,
expenses or charges (including, without limitation, reasonable fees and expenses
of legal counsel) is allowed as a claim in such Insolvency Proceeding.  To the
extent any payment with respect to the First Lien Obligations (whether by or on
behalf of Borrower, as proceeds of security, enforcement of any right of set-off
or otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required
 

 
4

--------------------------------------------------------------------------------

 

to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
“Inadvertent Excess Advance” means an advance by a First Lien Claimholder:  (i)
in excess of the First Lien Cap, (ii) made erroneously and not in accordance
with the limitations contained in the First Lien Credit Agreement, and (iii) as
to which, the First Lien Claimholder that made such excess advance demands
repayment, and exercises commercially reasonable steps to obtain repayment,
within three Business Days after making such advance.
 
“Insolvency Proceeding” means:
 
(a)      any voluntary or involuntary case or proceeding under the Bankruptcy
Code with respect to Borrower;
 
(b)      any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to Borrower or with respect to
a material portion of its property;
 
(c)      any liquidation, dissolution, reorganization or winding up of Borrower
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
 
(d)      any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of Borrower.
 
“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage or deed of trust, pledge, hypothecation,
assignment, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, call,
trust, UCC financing statement or other preferential arrangement having the
practical effect of any of the foregoing, including any right of setoff or
recoupment.
 
“Obligations” means all obligations of every nature of Borrower from time to
time owed to the First Lien Agent, the Second Lien Agent, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates under the First Lien Loan Documents or the Second Lien Loan
Documents, whether for principal, interest, fees, expenses, indemnification or
otherwise (including, without limitation, reasonable fees and expenses of legal
counsel) and all guarantees of any of the foregoing, whether absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Person or any Affiliate thereof of any proceeding under
 

 
5

--------------------------------------------------------------------------------

 

any Bankruptcy Law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
“Person” means any natural person, corporation, limited liability company,
trust, business trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
 
“Pledged Collateral” has the meaning set forth in Section 5.4.
 
“Post-Petition Claims” means interest, fees, costs, expenses and other charges
that pursuant to the First Lien Credit Agreement or the Second Lien Credit
Agreement, continue to accrue after the commencement of any Insolvency
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Law or in any such Insolvency
Proceeding.
 
“Proceeds” means (a) all “Proceeds” as defined in Article 9 of the UCC with
respect to the Collateral, and (b) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.
 
“Purchase Period” has the meaning set forth in Section 3.4.
 
“Recovery” has the meaning set forth in Section 6.6.
 
“Reserve” means any of the “Commingling Reserve,” “Dilution Reserve,” “Loss
Reserve” or “Yield and Fee Reserve” as such terms are defined in the First Lien
Credit Agreement.
 
“Second Lien Agent” has the meaning assigned to that term in the Preamble of
this Agreement.
 
“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Lenders and the agents
under the Second Lien Loan Documents.
 
“Second Lien Collateral” means all of the assets and property of Borrower,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Lien Obligations.
 
“Second Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
 
“Second Lien Lenders” means the “Lenders” under and as defined in the Second
Lien Credit Agreement.
 
“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
“Transaction Documents” (as defined in the Second Lien Credit Agreement), and
each of the other agreements, documents and instruments providing for or
evidencing any other Second Lien Obligation, and any other document or
instrument executed or delivered at any time in
 

 
6

--------------------------------------------------------------------------------

 

connection with any Second Lien Obligations, including any intercreditor or
joinder agreement among holders of Second Lien Obligations to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.
 
“Second Lien Obligations” means all Obligations of Borrower outstanding under
the Second Lien Credit Agreement and the other Second Lien Loan Documents, in
each case whether or not allowed or allowable in an Insolvency
Proceeding.  “Second Lien Obligations” shall include, without limitation, all of
the following (x) all interest accrued or accruing (or which would, absent
commencement of an Insolvency Proceeding, accrue) after commencement of an
Insolvency Proceeding in accordance with the rate specified in the relevant
Second Lien Loan Document (including any capitalized interest) and (y) all fees,
costs, indemnities, expenses or charges (including, without limitation,
reasonable fees and expenses of legal counsel) arising under the Second Lien
Loan Documents and provided for thereunder, in the case of each of clause (x)
and clause (y) whether before or after commencement of an Insolvency Proceeding,
and irrespective of whether any claim for such interest, fees, costs,
indemnities, expenses or charges (including, without limitation, reasonable fees
and expenses of legal counsel) is allowed as a claim in such Insolvency
Proceeding.  To the extent any payment with respect to the Second Lien
Obligations (whether by or on behalf of Borrower, as proceeds of security,
enforcement of any right of set-off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.
 
“Standstill Period” has the meaning set forth in Section 3.1.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Yield” has the meaning set forth in the First Lien Credit Agreement.
 
1.2     Terms Generally.  The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:
 
(a)      any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
 
(b)      any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
 
(c)      the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
 

 
7

--------------------------------------------------------------------------------

 

(d)      all references herein to Sections shall be construed to refer to
Sections of this Agreement; and
 
(e)      the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and general intangibles.
 
SECTION 2.     Lien Priorities.
 
2.1      Relative Priorities.  Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Loan Documents, the Second
Lien Agent, on behalf of itself and the Second Lien Claimholders, hereby agrees
that:
 
(a)      any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Agent or any First Lien
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and
 
(b)      any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Agent, any Second Lien
Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations.
 
(c)      All Liens on the Collateral securing any First Lien Obligations shall
be and remain senior in all respects and prior to all Liens on the Collateral
securing any Second Lien Obligations for all purposes, notwithstanding any
defect or deficiencies in, or failure to perfect or lapse in perfection of, the
Liens securing the First Lien Obligations, the subordination of any Lien on the
Collateral securing any First Lien Obligations to any Lien securing any other
obligation of the Borrower or any other Person, the avoidance, invalidation or
lapse of any Lien on the Collateral securing any First Lien Obligations or any
defect or deficiencies in the Liens securing the First Lien Obligations or any
other circumstance whatsoever.
 
2.2     Prohibition on Contesting Liens.  Second Lien Agent, for itself and on
behalf of each Second Lien Claimholder, and the First Lien Agent, for itself and
on behalf of each First Lien Claimholder, agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the validity, enforceability,
perfection or priority (as set forth in Section 2.1) of a Lien held by or on
behalf of any of the First Lien Claimholders in the First Lien Collateral or by
or on behalf of any of the Second Lien Claimholders in the Second Lien
Collateral, as the case may be; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Agent or any First
Lien Claimholder or of the Second Lien Agent or any Second Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement
 

 
8

--------------------------------------------------------------------------------

 

relating to the priority of the Liens securing the First Lien Obligations and
Second Lien Obligations as provided in Section 2.1 and the provisions related to
enforcement in Section 3.1.
 
2.3      [Intentionally Omitted].
 
2.4      [Intentionally Omitted].
 
2.5      [Intentionally Omitted].
 
2.6      Nature of First Lien and Second Lien Obligations.
 
(a)       Subject to any limitations on the aggregate principal amount of First
Lien Obligations set forth in the definition of “First Lien Obligations” and the
limitations in Section 7.3, the Second Lien Agent acknowledges that, (i) the
First Lien Obligations are revolving in nature, (ii) the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (iii) the terms of the First Lien Obligations may be
modified, extended or amended from time to time, and (iv) the aggregate amount
of the First Lien Obligations may be increased without notice to or consent by
the Second Lien Claimholders and without affecting the provisions hereof.
 
(b)      The First Lien Agent acknowledges that (i) the terms of the Second Lien
Obligations may be modified, extended or amended from time to time, and (ii) the
aggregate amount of the Second Lien Obligations may be increased without notice
to or consent by the First Lien Claimholders and without affecting the
provisions hereof.
 
(c)      Subject to any limitations on the aggregate principal amount of First
Lien Obligations set forth in the definition of “First Lien Obligations” and the
limitation in Section 7.3, the lien priorities provided in Sections 2.1 and 2.2
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal or
restatement of either the First Lien Obligations or the Second Lien Obligations,
or any portion thereof.
 
2.7      Limitations on Duties and Obligations.  Each of the Second Lien Agent,
for itself and on behalf of each Second Lien Claimholder, and the First Lien
Agent, for itself and on behalf of each First Lien Claimholder, agrees that,
except in the case of (i) the obligations of the First Lien Agent under
Section 5.4 as bailee and agent for perfection for the Second Lien Agent and
(ii) the obligations of the Second Lien Agent under Section 5.4 as bailee and
agent for perfection for the First Lien Agent, each of the First Lien Agent (on
behalf of the First Lien Claimholders) and the Second Lien Agent (on behalf of
the Second Lien Claimholders) shall be solely responsible for perfecting and
maintaining the perfection of its Lien in and to each item constituting the
Collateral in which the First Lien Agent (on behalf of the First Lien
Claimholders) or the Second Lien Agent (on behalf of the Second Lien
Claimholders) has been granted a Lien.  The foregoing provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the Creditors and shall not impose on either the First Lien Agent (on
behalf of the First Lien Claimholders) or the Second Lien Agent (on behalf of
the Second Lien Claimholders) any obligations in respect of the disposition of
proceeds of foreclosure on any Collateral that would conflict with prior
perfected claims therein in favor of
 

 
9

--------------------------------------------------------------------------------

 

any other Person or any order or decree of any court or other Governmental
Authority or any applicable law.
 
SECTION 3.     Enforcement.
 
3.1     Exercise of Remedies.
 
(a)      Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against the Borrower, the
Second Lien Agent and the Second Lien Claimholders:
 
(1)      will not take any Enforcement Action with respect to any Lien held by
it under any Second Lien Loan Document or otherwise; provided, however, that the
Second Lien Agent may take Enforcement Action at any time after a period of 30
days has elapsed since the date on which the First Lien Agent shall have
received written notice from the Second Lien Agent of the existence of any Event
of Default under the Second Lien Credit Agreement and the Second Lien
Obligations are currently due and payable in full as a result of acceleration or
otherwise (the “Standstill Period”); provided, in no event shall the Second Lien
Agent or any Second Lien Claimholder take any Enforcement Action with respect to
any Lien held by it under any Second Lien Loan Document or otherwise if,
notwithstanding the expiration of the Standstill Period, (i) the First Lien
Agent or First Lien Claimholders shall have commenced and are diligently
pursuing an Enforcement Action with respect to all or any material portion of
the Collateral or shall be diligently attempting to vacate any stay or
prohibition against such exercise (prompt written notice of the initial
commencement of such exercise to be given to the Second Lien Agent provided,
that the First Lien Agent shall incur no liability for, and the rights of the
First Lien Agent hereunder or in respect of the Collateral shall be unaffected
by, the failure of the First Lien Agent to give any such notice); (ii) the
“Amortization Period” (as defined in the First Lien Credit Agreement) shall then
exist and collections of the Collateral are being applied and distributed
pursuant to Sections 2.04(c) and 2.04A(b) of the First Lien Credit Agreement; or
(iii) the acceleration of the Second Lien Obligations (if any) is rescinded in
accordance with the terms of the Second Lien Credit Agreement or by court order;
 
(2)      subject to their rights under Section 3.1(b), will not contest, protest
or object to any Enforcement Action brought by the First Lien Agent or any First
Lien Claimholder or any other exercise by the First Lien Agent or any First Lien
Claimholder of any rights and remedies relating to the Collateral under the
First Lien Loan Documents or otherwise so long as the Liens granted to secure
the Second Lien Obligations of the Second Lien Claimholders attach to the
Proceeds thereof subject to the relative priorities described in Section 2.1;
and
 
(3)      subject to their rights under clause (a)(1) above, will not contest,
protest or object to (and waive any and all claims with respect to) the
forbearance by the First Lien Agent or the First Lien Claimholders from bringing
or pursuing any Enforcement Action so long as the Liens granted to secure the
Second Lien Obligations
 

 
10

--------------------------------------------------------------------------------

 

of the Second Lien Claimholders attach to the Proceeds thereof subject to the
relative priorities described in Section 2.1.
 
(b)      Whether or not any Insolvency Proceeding has been commenced by or
against the Borrower, the First Lien Agent and the First Lien Claimholders agree
that they will not effectuate any Collateral Sale during the first 45 days after
the occurrence of the “Amortization Period” (as defined in the First Lien Credit
Agreement) unless either (1) such Collateral Sale will result in the payment in
full in cash of the First Lien Obligations and the Second Lien Obligations or
(2) the Second Lien Agent shall have consented thereto.  If the First Lien Agent
desires to arrange a Collateral Sale at any time after such 45-day period, First
Lien Agent will first offer the Second Lien Claimholders the option to purchase
the First Lien Obligations in accordance with the provisions of Section 3.4 by
giving the Second Lien Agent notice thereof (the “Purchase Notice”), which the
Second Lien Agent will promptly forward to each Second Lien Claimholder.
 
(c)      Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against the Borrower, but
subject to the first proviso of Section 3.1(a)(1) and to Section 3.1(b), the
First Lien Agent and the First Lien Claimholders shall have the exclusive right
to enforce rights and remedies with respect to the Collateral, commence, and if
applicable, maintain an Enforcement Action (including set-off) and, subject to
Section 5.1, make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Agent or any Second Lien Claimholder.  In exercising
rights and remedies with respect to the Collateral and Enforcement Actions with
respect to the Collateral, the First Lien Agent and the First Lien Claimholders
may, subject to Section 3.1(b), enforce the provisions of the First Lien Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion.  Such exercise
and enforcement shall include, subject to Section 3.1(b), the right to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.
 
(d)      Notwithstanding the foregoing, the Second Lien Agent and any Second
Lien Claimholder may:
 
(1)      file a claim or statement of interest with respect to the Second Lien
Obligations in any Insolvency Proceeding commenced by or against the Borrower;
 
(2)      take any action (not adverse to the priority status of Liens on the
Collateral securing the First Lien Obligations, or the rights of the First Lien
Agent or the First Lien Claimholders to exercise remedies in respect thereof) in
order to create, perfect, preserve or protect its Lien on the Collateral;
 
(3)      file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in a manner not inconsistent with any other provisions of this
Agreement;
 

 
11

--------------------------------------------------------------------------------

 

(4)      vote on any plan of reorganization (including, without limitation, vote
to accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension), file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
inconsistent with any other provisions of this Agreement, with respect to the
Second Lien Obligations and the Collateral;
 
(5)      exercise any of its rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and
 
(6)      join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Collateral initiated by the First Lien Agent to the extent that
any such action could not reasonably be expected, in any material respect, to
restrain, hinder, limit, delay for any material period or otherwise interfere
with the Enforcement Action by the First Lien Agent (it being understood that
any Liens attaching to the proceeds thereof shall be subject to the relative
priorities described in Section 2.1).
 
The Second Lien Agent, on behalf of itself and the Second Lien Claimholders,
agrees that it will not take or receive any Collateral or any Proceeds of
Collateral in connection with any Enforcement Action against any Collateral in
its capacity as a creditor, unless and until the Discharge of First Lien
Obligations has occurred, except in connection with any Enforcement Action
expressly permitted by Section 3.1(a)(1) to the extent the Second Lien Agent and
Second Lien Claimholders are permitted to retain the Proceeds thereof in
accordance with Section 4.2 of this Agreement.
 
(e)           Subject to Sections 3.1(a), (b) and (d) and Section 6.4(b):
 
(1)      except as otherwise permitted hereunder, the Second Lien Agent, for
itself and on behalf of the Second Lien Claimholders, agrees that the Second
Lien Agent and the Second Lien Claimholders will not take any action that would
hinder any exercise of remedies under the First Lien Loan Documents;
 
(2)      except as otherwise permitted hereunder, the Second Lien Agent, for
itself and on behalf of the Second Lien Claimholders, hereby waives any and all
rights it or the Second Lien Claimholders may have as a junior lien creditor or
otherwise to object to the manner in which the First Lien Agent or the First
Lien Claimholders seek to enforce or collect the First Lien Obligations or the
Liens securing the First Lien Obligations granted in any of the First Lien
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of the First Lien Agent or First
Lien Claimholders is adverse to the interest of the Second Lien Claimholders;
and
 
(3)      the Second Lien Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Loan Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the
 

 
12

--------------------------------------------------------------------------------

 

First Lien Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Loan Documents.
 
(f)       Except as specifically set forth in Sections 3.1(a) and (d), the
Second Lien Agent and the Second Lien Claimholders may exercise rights and
remedies as unsecured creditors against the Borrower in accordance with the
terms of the Second Lien Loan Documents and applicable law; provided that in the
event that any Second Lien Claimholder becomes a judgment lien creditor in
respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Obligations, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Lien Obligations) as the other Liens securing the
Second Lien Obligations are subject to this Agreement.
 
(g)      Except as specifically set forth in Sections 3.1(a) and (d), nothing in
this Agreement shall prohibit the receipt by the Second Lien Agent or any Second
Lien Claimholders of the required payments of interest, principal and other
amounts owed in respect of the Second Lien Obligations so long as such receipt
is not the direct or indirect result of any Enforcement Action by the Second
Lien Agent or any Second Lien Claimholders of rights or remedies as a secured
creditor in contravention of this Agreement or any Lien held by any of them.
 
3.2     Actions Upon Breach.  If any Second Lien Claimholder, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take or participate in any Enforcement Action with respect to the Collateral, or
fails to take any action required by this Agreement, the First Lien Agent or the
Borrower may obtain relief against such Second Lien Claimholder by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Agent on behalf of each Second Lien
Claimholder that (i) the First Lien Claimholders’ damages from its actions may
at that time be difficult to ascertain and may be irreparable, and (ii) each
Second Lien Claimholder waives any defense that the Borrower and/or the First
Lien Claimholders cannot demonstrate damage and/or be made whole by the awarding
of damages.
 
3.3     Commercially Reasonable Dispositions; Notice of Exercise.  First Lien
Agent agrees that any Enforcement Action by First Lien Agent with respect to
Collateral subject to Article 9 of the UCC shall be conducted by First Lien
Agent in a commercially reasonable manner.  Second Lien Agent agrees that any
Enforcement Action by Second Lien Agent with respect to Collateral subject to
Article 9 of the UCC shall be conducted by Second Lien Agent in a commercially
reasonable manner.  First Lien Agent shall provide to Second Lien Agent prompt
notice of any acceleration of the First Lien Obligations and reasonable prior
notice of its initial Enforcement Action.  Second Lien Agent shall provide to
First Lien Agent prompt notice of any acceleration of the Second Lien
Obligations and reasonable prior notice of its initial Enforcement
Action.  Second Lien Agent and Second Lien Claimholders acknowledge that they
have been advised by the First Lien Agent that the delivery by the Second Lien
Agent of the notice referred to in Section 3.1(a)(1) which triggers the start of
the Standstill Period will automatically cause the “Amortization Period” to
commence under the First Lien Credit Agreement, whereupon the taking of any
Enforcement Action by the Second Lien Agent will be prohibited, subject to the
provisions of clauses (i), (ii) or (iii) of Section 3.1(a)(1).
 

 
13

--------------------------------------------------------------------------------

 

3.4     Purchase Option.  The Second Lien Claimholders will have the option,
exercisable (a) at any time following the occurrence of the “Amortization
Period” (as such term is defined in the First Lien Credit Agreement) and prior
to receipt of the Purchase Notice referred to in Section 3.1(b) or (b) within
ten (10) Business Days following receipt of the Purchase Notice, to purchase
all, but not less than all, of the First Lien Obligations, without warranty,
representation or recourse of any kind (except for representations and
warranties required to be made by assigning banks  pursuant to the “Assignment
and Acceptance” (as such term is defined in the First Lien Credit
Agreement)).  The purchase price for any such purchase shall be equal to the
aggregate outstanding amount of  First Lien Obligations due and payable on the
closing date of such purchase (including, without limitation, accrued interest,
fees, costs, indemnities and expenses) and shall be payable all in cash in
immediately available funds.  If one or more of the Second Lien Claimholders
choose to exercise such right, each of them must irrevocably notify the First
Lien Agent thereof (and any such notice given following delivery of the Purchase
Notice must be given within ten (10) Business Days following the date of the
Purchase Notice), and the parties shall endeavor to close promptly thereafter,
but in any event within ten (10) Business Days following notice of the exercise
of the Second Lien Claimholders’ purchase right (the “Purchase Period”).  Each
Second Lien Claimholder that gives notice of its intention to exercise its
purchase right shall concurrently provide a copy of such notice to the Second
Lien Agent and the other Second Lien Claimholders.  If more than one Second Lien
Claimholder elects to exercise its purchase option in accordance with this
Section 3.4, the First Lien Obligations shall be purchased by such Second Lien
Claimholders on a pro rata basis according to the amount of Second Lien
Obligations owing to each Second Lien Claimholder that has exercised its
purchase right relative to the aggregate amount of Second Lien Obligations owing
to all Second Lien Claimholders that have exercised their purchase right.  If
any Second Lien Claimholders choose to exercise their purchase right, such
purchase shall be effected pursuant to documentation mutually acceptable to each
of the First Lien Agent and the Second Lien Agent (and, in the event more than
one Second Lien Claimholder has exercised its purchase right, in a single
closing).  If the Second Lien Claimholders elect not to exercise their purchase
right under this Section 3.4 following receipt of the Purchase Notice (or do not
irrevocably provide notice of such exercise within the required timeframe or
close the purchase within the Purchase Period, unless such failure is to due
solely to breach by the First Lien Claimholders of this Agreement), the First
Lien Claimholders shall have no further obligations pursuant to this
Section 3.4.  Each Second Lien Claimholder which exercises its purchase right
hereunder agrees to indemnify the First Lien Claimholders from and against any
loss, liability, claim, damage or expense (including, without limitation,
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party against the First Lien Claimholders as a direct result of any
acts by such Second Lien Claimholder occurring after the date of such purchase.
 


SECTION 4.     Payments.
 
4.1     Application of Proceeds.  Whether or not any Insolvency Proceeding has
been commenced by or against the Borrower, except as otherwise provided in
Section 4.2, any Collateral or Proceeds thereof received upon the exercise of
remedies in connection with any Enforcement Action shall be applied:  (a) first,
so long as the Discharge of First Lien Obligations has not occurred, to the
payment in full in cash of the First Lien Obligations in such order as specified
in the relevant First Lien Loan Documents or as otherwise determined by the
First Lien Claimholders, and (b) second, upon the Discharge of First Lien
Obligations, to the payment in
 

 
14

--------------------------------------------------------------------------------

 

full in cash of the Second Lien Obligations in such order as specified in the
Second Lien Loan Documents or as otherwise determined by the Second Lien
Claimholders, or, in each case, as a court of competent jurisdiction may
otherwise direct.
 
4.2     Payment Turnover.  So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency Proceeding has been commenced by
or against the Borrower, any Collateral or Proceeds thereof received by the
Second Lien Agent or any Second Lien Claimholders in connection with any
Enforcement Action relating to the Collateral shall be segregated and held in
trust and forthwith paid over to the Trustee (as defined in the First Lien
Credit Agreement) for deposit to the Trustee’s Account (as defined in the First
Lien Credit Agreement) and for allocation pursuant to Section 2.04A(b) of the
First Lien Credit Agreement for the benefit of the First Lien Claimholders in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  The First Lien Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Agent or
any such Second Lien Claimholders in connection with any payment over described
in the prior sentence.  This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.  For the avoidance of
doubt, the deposit of Proceeds of the Collateral into the Trustee’s Account and
the application of such Proceeds, in each case in accordance with
Section 2.04A(b) of the First Lien Credit Agreement, shall not constitute an
Enforcement Action and the Second Lien Agent and the Second Lien Claimholders
shall have no obligation to pay over to the Trustee, the First Lien Agent or
First Lien Claimholders any payment received by the Second Lien Agent or the
Second Lien Claimholders on account of the Second Lien Obligations that is paid
out of any amount that, in accordance with the First Lien Credit Agreement, is
permitted to be deposited into the “Borrower’s Account” (as defined therein) or
is otherwise permitted under the First Lien Credit Agreement to be paid to or on
behalf of the Borrower, notwithstanding that such amount constitutes Proceeds of
any Collateral.
 
SECTION 5.     Other Agreements.
 
5.1     Releases.
 
If, in connection with an Enforcement Action by the First Lien Agent, the First
Lien Agent, for itself or on behalf of any of the First Lien Claimholders,
releases any of its Liens on any part of the Collateral, then the Liens, if any,
of the Second Lien Agent, for itself or for the benefit of the Second Lien
Claimholders, on such Collateral shall be automatically, unconditionally and
simultaneously released (the “Second Lien Release”) and the Second Lien Agent,
for itself or on behalf of any such Second Lien Claimholders, promptly shall
execute and deliver to the First Lien Agent or the Borrower such termination
statements, releases and other documents as the First Lien Agent or the Borrower
may request to effectively confirm such release; provided, however, that the
Second Lien Release shall not occur without the consent of the Second Lien Agent
as to any Collateral the net proceeds of the disposition of which will not be
applied to repay (and, to the extent applicable, to reduce permanently
commitments with respect to) the First Lien Obligations.
 
5.2     [Intentionally Omitted].
 
5.3     Legend; Benefit of Agreement.  (a)  [Intentionally Omitted].
 

 
15

--------------------------------------------------------------------------------

 

(b)      [Intentionally Omitted].
 
(c)      The Second Lien Agent agrees that the Second Lien Credit Agreement
shall include the following language (or language to similar effect approved by
the First Lien Agent):
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to this Agreement and the exercise of
any right or remedy by the Second Lien Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of February ___, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Citicorp North America, Inc., as First Lien
Agent and Citicorp North America, Inc., as Second Lien Agent and Rite Aid
Funding II, as Borrower.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”
 
(d)      [Intentionally Omitted].
 
(e)      Except as otherwise expressly set forth in any First Lien Loan
Document, no Person who obtains the benefit of the provisions of this Agreement
or any Collateral by virtue of the provisions hereof or any First Lien Loan
Document shall have any right to notice of any amendment of this Agreement or
any action hereunder or to consent to, direct or object to any action hereunder
or under any First Lien Loan Document in respect of the Collateral (including
the release or impairment of any Collateral) other than in its capacity as a
First Lien Lender and, in such case, only to the extent expressly provided in
the First Lien Loan Documents.
 
5.4     Gratuitous Bailee for Perfection.  (a)  The First Lien Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as gratuitous bailee and agent for perfection for the
Second Lien Agent (such bailment and agency for perfection being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) and any assignee solely for the purpose of perfecting
the security interest granted under the First Lien Loan Documents and the Second
Lien Loan Documents, respectively, subject to the terms and conditions of this
Section 5.4.  Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the First Lien Agent, the
First Lien Agent agrees to also hold control over such deposit accounts as
gratuitous agent for the Second Lien Agent, subject to the terms and conditions
of this Section 5.4.
 
(b)      The First Lien Agent shall have no obligation whatsoever to the First
Lien Claimholders, the Second Lien Agent or any Second Lien Claimholder to
ensure that the Pledged Collateral is genuine or owned by the Borrower or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4.  The duties or responsibilities of the First Lien Agent under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
(and with respect to deposit accounts, agent) in accordance with this
Section 5.4 and delivering
 

 
16

--------------------------------------------------------------------------------

 

the Pledged Collateral upon a Discharge of First Lien Obligations as provided in
paragraph (d) below.
 
(c)      The First Lien Agent shall not have by reason of the First Lien
Loan  Documents, the Second Lien Loan Documents, this Agreement or any other
document a fiduciary relationship in respect of the First Lien Claimholders, the
Second Lien Agent or any Second Lien Claimholder and the Second Lien Agent and
the Second Lien Claimholders hereby waive and release the First Lien Agent from
all claims and liabilities arising pursuant to the First Lien Agent’s role under
this Section 5.4 as gratuitous bailee and gratuitous agent with respect to the
Pledged Collateral.  It is understood and agreed that the interests of the First
Lien Agent and the Second Lien Agent may differ and the First Lien Agent shall
be fully entitled to act in its own interest without taking into account the
interests of the Second Lien Agent or Second Lien Claimholders.
 
(d)      Upon the Discharge of First Lien Obligations, the First Lien Agent
shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (such endorsement shall be without
recourse and without any representation or warranty), first, to the Second Lien
Agent to the extent Second Lien Obligations remain outstanding, and second, to
the Borrower to the extent no First Lien Obligations or Second Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral).  The First Lien Agent further
agrees to take all other action reasonably requested by the Second Lien Agent at
the expense of the Second Lien Agent or the Borrower in connection with the
Second Lien Agent obtaining a first-priority interest in the Collateral
(including, without limitation, cooperating with the Second Lien Agent in the
transfer of control to the Second Lien Agent of any deposit account under the
control of the First Lien Agent) or as a court of competent jurisdiction may
otherwise direct.
 
(e)      Pursuant to the First Lien Credit Agreement, First Lien Agent (either
in its individual capacity or in its capacity as “Program Agent”), as assignee
of Borrower, is the secured party of record with respect to certain UCC-1
financing statements (the “Assigned Financing Statements”) filed against the
“Originators” (as defined in the First Lien Credit Agreement), Rite Aid Hdqtrs.
Funding, Inc., a Delaware corporation, and Rite Aid Funding I, a Cayman Islands
exempted company incorporated with limited liability.  First Lien Agent agrees
that it is secured party of record with respect to the Assigned Financing
Statements for the benefit of the First Lien Claimholders and the Second Lien
Claimholders.  Except as provided in Section 5.1, First Lien Agent shall not
(and shall not authorize any other Person to) terminate any of the Assigned
Financing Statements, or release any collateral therefrom, in each case, without
the prior consent of the Second Lien Agent.  Upon the Discharge of First Lien
Obligations, if any Second Lien Obligations remain outstanding, First Lien Agent
shall (and Borrower hereby authorizes First Lien Agent to) assign to Second Lien
Agent, First Lien Agent’s rights as secured party of record with respect to the
Assigned Financing Statements.
 
SECTION 6.     Insolvency Proceedings.
 
6.1     Use of Cash Collateral and DIP Financing.
 

 
17

--------------------------------------------------------------------------------

 

(a)      In its capacity as the holder of a Lien on the Collateral, the Second
Lien Agent, for itself and on behalf of the Second Lien Claimholders, shall not
contest, protest or object to, and shall be deemed to have consented to, any use
of “cash collateral” (as defined in Section 363(a) of the Bankruptcy Code) in
any Insolvency Proceeding if First Lien Agent has consented in writing to such
use, provided that (i) Second Lien Claimholders shall have the right to seek
adequate protection permitted by Section 6.4 and (ii) such cash collateral shall
be used and applied to pay any customary “carve-out” or other similar
administrative priority expense or claim (at the same or higher level of
priority as is applicable to trustee’s fees and expenses in clause (i) of
Section 2.04A(b) of the First Lien Credit Agreement) and otherwise in accordance
with the order of priority set forth in Section 2.04A(b) of the First Lien
Credit Agreement applicable during the “Amortization Period” (as defined
therein).
 
(b)      If Borrower shall be subject to any Insolvency Proceeding, nothing in
this Agreement shall limit the rights of any First Lien Claimholder or Second
Lien Claimholder, as applicable, to object to or agree to post-petition
financing or the use of cash collateral, except as otherwise provided in Section
6.1(a), 6.1(c), 6.4 or 6.8.
 
(c)      Second Lien Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it shall not, directly or indirectly, provide, offer
to provide or support any DIP financing secured by a Lien senior to or pari
passu with the Liens securing the First Lien Obligations.
 
6.2     [Intentionally Omitted].
 
6.3     [Intentionally Omitted].
 
6.4     Adequate Protection.
 
(a)      In any Insolvency Proceeding, the Second Lien Agent, on behalf of
itself and the Second Lien Claimholders, agrees that none of them shall contest,
protest or object to (or support any other Person contesting or objecting to)
(i) any request by the First Lien Agent or the First Lien Claimholders for
“adequate protection” (within the meaning of the Bankruptcy Code or any similar
Bankruptcy Law) or any agreement between the Borrower and First Lien
Claimholders providing for adequate protection to First Lien Claimholders; or
(ii) any objection by the First Lien Agent or the First Lien Claimholders to any
motion, relief, action or proceeding based on the First Lien Agent or the First
Lien Claimholders claiming a lack of adequate protection.
 
(b)      Notwithstanding the foregoing provisions in this Section 6.4, in any
Insolvency Proceeding:
 
(i)       except as permitted in this Section 6.4, the Second Lien Claimholders
may not seek or request adequate protection and may not seek relief from the
automatic stay imposed by Section 362 of the Bankruptcy Code (or similar
Bankruptcy Law) or other relief based upon a lack of adequate protection;
 
(ii)       if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of additional Collateral, then the Second Lien
 

 
18

--------------------------------------------------------------------------------

 

Agent, on behalf of itself and the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional or replacement
Collateral, which Lien will be subordinated to the Liens at any time securing
the First Lien Obligations on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to the First Lien Obligations under
this Agreement (and the First Lien Claimholders will not contest or object
thereto); and
 
(iii)      any claim of the Second Lien Claimholders under Section 507(b) of the
Bankruptcy Code (or similar Bankruptcy Law) shall be subordinate in right of
payment to any claim of the First Lien Claimholders under Section 507(b) of the
Bankruptcy Code (or similar Bankruptcy Law).
 
6.5     No Waiver.  Subject to Sections 3.1(a) and (d) and 6.8(b), nothing
contained herein shall prohibit or in any way limit the First Lien Agent or any
First Lien Claimholder from objecting in any Insolvency Proceeding or otherwise
to any action taken by the Second Lien Agent or any of the Second Lien
Claimholders, including the seeking by the Second Lien Agent or any Second Lien
Claimholders of adequate protection or the asserting by the Second Lien Agent or
any Second Lien Claimholders of any of its rights and remedies under the Second
Lien Loan Documents or otherwise.
 
6.6     Avoidance Issues.  To the extent any First Lien Claimholder receives
payment or any property on account of any First Lien Obligations and such
transfer is subsequently invalidated, avoided, declared to be fraudulent or
preferential, set aside or otherwise required to be transferred to a trustee,
receiver, or the estate of the Borrower (a “Recovery”), then, to the extent of
such Recovery, such First Lien Obligations intended to have been satisfied by
such transfer shall be reinstated as First Lien Obligations from and after the
date of such Recovery and the Discharge of First Lien Obligations shall be
deemed not the have occurred for all purposes hereunder.  If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.
 
6.7     Reorganization Securities.  Nothing in this Agreement shall in any way
prohibit or limit the right of any Second Lien Claimholder to receive and retain
any debt or equity securities that are issued by any reorganized debtor pursuant
to any plan of reorganization or similar dispositive restructuring plan in
connection with any Insolvency Proceeding.  If, in any Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
 

 
19

--------------------------------------------------------------------------------

 

6.8     Post-Petition Claims.  (a)  Neither the Second Lien Agent nor any Second
Lien Claimholder shall oppose or seek to challenge any claim by the First Lien
Agent or any First Lien Claimholder for allowance or payment in any Insolvency
Proceeding of First Lien Obligations consisting of Post-Petition Claims to the
extent of the value of any Collateral securing the First Lien Obligations
without regard to the existence of the Lien securing the Second Lien
Obligations.
 
(b)      Neither the First Lien Agent nor any other First Lien Claimholder shall
oppose or seek to challenge any claim by the Second Lien Agent or any Second
Lien Claimholder for allowance in any Insolvency Proceeding of Second Lien
Obligations consisting of Post-Petition Claims to the extent of the value of any
Collateral securing the Second Lien Obligations after taking into account the
amount of the First Lien Obligations.
 
6.9     Valuation of Collateral.  In any Insolvency Proceeding, the First Lien
Agent and First Lien Claimholders agree not to contest the characterization of
the Second Lien Obligations as secured claims under Section 506(b) of the
Bankruptcy Code or otherwise seek a valuation of the Collateral for the purpose
of determining whether the Second Lien Obligations constitute secured claims
under the Bankruptcy Code in each case for a period of 60 days following the
commencement of the “Amortization Period” (as defined in the First Lien Credit
Agreement).
 
6.10   Separate Grants of Security and Separate Classification.  The Second Lien
Agent, for itself and on behalf of the Second Lien Claimholders, and the First
Lien Agent for itself and on behalf of the First Lien Claimholders, acknowledges
and agrees that (i) the grants of Liens pursuant to the First Lien Loan
Documents and the Second Lien Loan Documents constitute two separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Second Lien Obligations, to the extent
deemed to be “secured claims” within the meaning of Section 506(b) of the
Bankruptcy Code (or any similar Bankruptcy Law), are fundamentally different
from the First Lien Obligations and must be separately classified in any plan of
reorganization in an Insolvency Proceeding.  The Second Lien Claimholders shall
not seek in any Insolvency Proceeding to be treated as part of the same class of
creditors as the First Lien Claimholders and shall not oppose or contest any
pleading by the First Lien Claimholders seeking separate classification of their
respective secured claims.
 
6.11   Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.  All references in this
Agreement to the Borrower shall include the Borrower as a debtor-in-possession
and any receiver or trustee for the Borrower in any Insolvency Proceeding.
 
SECTION 7.     Reliance; Waivers; Etc.
 
7.1     Reliance.  Other than any reliance on the terms of this Agreement, the
First Lien Agent, on behalf of itself and the First Lien Claimholders under its
First Lien Loan Documents, acknowledges that it and such First Lien Claimholders
have, independently and without reliance on the Second Lien Agent or any Second
Lien Claimholders, and based on
 

 
20

--------------------------------------------------------------------------------

 

documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such First Lien Loan Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the First Lien Loan Documents
or this Agreement.  The Second Lien Agent, on behalf of itself and the Second
Lien Claimholders, acknowledges that it and the Second Lien Claimholders have,
independently and without reliance on the First Lien Agent or any First Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Second
Lien Loan Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Second Lien Loan Documents or this Agreement.
 
7.2     No Warranties or Liability.  The First Lien Agent, on behalf of itself
and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Agent and the Second Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens
thereon.  Except as otherwise provided herein, the Second Lien Claimholders will
be entitled to manage and supervise their respective loans and extensions of
credit under the Second Lien Loan Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate.  Except as otherwise
provided herein, the Second Lien Agent, on behalf of itself and the Second Lien
Claimholders, acknowledges and agrees that the First Lien Agent and the First
Lien Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens
thereon.  Except as otherwise provided herein, the First Lien Claimholders will
be entitled to manage and supervise their respective loans and extensions of
credit under their respective First Lien Loan Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.  The
Second Lien Agent and the Second Lien Claimholders shall have no duty to the
First Lien Agent or any of the First Lien Claimholders, and the First Lien Agent
and the First Lien Claimholders shall have no duty to the Second Lien Agent or
any of the Second Lien Claimholders, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an Event of
Default or default under any agreements with the Borrower (including the First
Lien Loan Documents and the Second Lien Loan Documents), regardless of any
knowledge thereof which they may have or be charged with.
 
7.3     No Waiver of Lien Priorities.
 
(a)      No right of the First Lien Claimholders, the First Lien Agent or any of
them to enforce any provision of this Agreement or any First Lien Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Borrower or by any act or failure to act by any First
Lien Claimholder or the First Lien Agent, or by any noncompliance by any Person
with the terms, provisions and covenants of this Agreement, any of the First
Lien Loan Documents or any of the Second Lien Loan Documents, regardless of any
knowledge thereof which the First Lien Agent or the First Lien Claimholders, or
any of them, may have or be otherwise charged with.
 
21

--------------------------------------------------------------------------------


 
(b)      Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Borrower under the First Lien Loan Documents
and subject to the other provisions herein, including Section 3.1(b)), the First
Lien Claimholders, the First Lien Agent and any of them may, at any time and
from time to time in accordance with the First Lien Loan Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Agent or
any Second Lien Claimholders, without incurring any liabilities to the Second
Lien Agent or any Second Lien Claimholders and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the Second Lien Agent or any
Second Lien Claimholders is affected, impaired or extinguished thereby) do any
one or more of the following:
 
(1)      change the manner, place or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase or alter, the terms of
any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of the Borrower or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Agent or any of the First Lien Claimholders, the First Lien Obligations or any
of the First Lien Loan Documents; provided that (x) any such increase in the
First Lien Obligations shall not increase the amount of First Lien Obligations
constituting principal under the First Lien Credit Agreement to an amount in
excess of the First Lien Cap, except for Inadvertent Excess Advances not
exceeding an aggregate amount of $7,000,000 outstanding at any time and (y) the
scheduled termination date under the First Lien Credit Agreement (i.e., the
“Facility Termination Date” and the “Commitment Termination Date” referred to
therein) shall not be extended to a date later than September 14, 2010;
 
(2)      sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Borrower to the First Lien Claimholders or the First
Lien Agent, or any liability incurred directly or indirectly in respect thereof;
 
(3)      settle or compromise any First Lien Obligation or any other liability
of the Borrower or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order; and
 
(4)      exercise or delay in or refrain from exercising any right or remedy
against the Borrower or any security or any other Person, elect any remedy and
otherwise deal freely with the Borrower or any First Lien Collateral and any
security and any guarantor or any liability of the Borrower to the First Lien
Claimholders or any liability incurred directly or indirectly in respect
thereof.
 
(c)      Except with respect to actions taken by any of the First Lien Agent or
First Lien Claimholders in contravention of the provisions of this Agreement,
the Second Lien Agent, on behalf of itself and the Second Lien Claimholders,
also agrees that the First Lien
 

 
22

--------------------------------------------------------------------------------

 

Claimholders and the First Lien Agent shall have no liability to the Second Lien
Agent or any Second Lien Claimholders, and the Second Lien Agent, on behalf of
itself and the Second Lien Claimholders, hereby waives all claims against any
First Lien Claimholder or the First Lien Agent, arising out of any and all
actions which the First Lien Claimholders or the First Lien Agent may take or
permit or omit to take with respect to:
 
(1)      the First Lien Loan Documents;
 
(2)      the collection of the First Lien Obligations; or
 
(3)      the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral.
 
Except as otherwise provided herein, the Second Lien Agent, on behalf of itself
and the Second Lien Claimholders, agrees that the First Lien Claimholders and
the First Lien Agent have no duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.
 
(d)      Unless otherwise specifically permitted herein, until the Discharge of
First Lien Obligations, the Second Lien Agent, on behalf of itself and the
Second Lien Claimholders, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.
 
7.4     Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Agent and the First Lien Claimholders and the
Second Lien Agent and the Second Lien Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:
 
(a)      any lack of validity or enforceability of any First Lien Loan Documents
or any Second Lien Loan Documents or any setting aside or avoidance of any Lien;
 
(b)      except as otherwise expressly set forth in this Agreement, any change
in the time, manner or place of payment of, or in any other terms of, all or any
of the First Lien Obligations or Second Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any First Lien Loan
Document or any Second Lien Loan Document;
 
(c)      except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;
 
(d)      the commencement of any Insolvency Proceeding in respect of the
Borrower; or
 

 
23

--------------------------------------------------------------------------------

 

(e)      any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower in respect of the First Lien
Agent, the First Lien Obligations, any First Lien Claimholder, the Second Lien
Agent, the Second Lien Obligations or any Second Lien Claimholder in respect of
this Agreement.
 
SECTION 8.     Miscellaneous.
 
8.1     Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Loan Documents, the provisions of this Agreement shall govern and control.
 
8.2     Effectiveness; Continuing Nature of this Agreement; Severability.  This
Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Agent or any Second Lien Claimholder subject to the Second Lien Loan Documents,
to extend credit and other financial accommodations and lend monies to or for
the benefit of the Borrower constituting First Lien Obligations in reliance
hereof.  The First Lien Agent, on behalf of itself and the First Lien
Claimholders, and the Second Lien Agent, on behalf of itself and the Second Lien
Claimholders, each hereby waives any right it may have under applicable law to
revoke this Agreement or any of the provisions of this Agreement.  The terms of
this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency Proceeding.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  This Agreement shall terminate and be of no further force
and effect:
 
(a)      with respect to the First Lien Agent, the First Lien Claimholders and
the First Lien Obligations, on the date of Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.6; and
 
(b)      with respect to the Second Lien Agent, the Second Lien Claimholders and
the Second Lien Obligations, upon the later of (1) the date upon which the
obligations under the Second Lien Credit Agreement terminate if there are no
other Second Lien Obligations outstanding on such date and (2) if there are
other Second Lien Obligations outstanding on such date, the date upon which such
Second Lien Obligations are paid in full in cash and terminate.
 
8.3     Amendments; Waivers.  No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Agent or the First Lien Agent
shall be deemed to be made unless the same shall be in writing signed on behalf
of each party hereto or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other
time.  Notwithstanding the foregoing, the Borrower shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent its rights are directly affected.
 

 
24

--------------------------------------------------------------------------------

 

8.4     Information Concerning Financial Condition of the Borrower.  The First
Lien Agent and the First Lien Claimholders, on the one hand, and the Second Lien
Claimholders and the Second Lien Agent, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and all endorsers and/or guarantors of the First Lien Obligations
or the Second Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien
Obligations.  The First Lien Agent and the First Lien Claimholders shall have no
duty to advise the Second Lien Agent or any Second Lien Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise, and the Second Lien Agent and the Second Lien
Claimholders shall have no duty to advise the First Lien Agent or any First Lien
Claimholder of information known to it or them regarding such condition or any
such circumstance or otherwise.  In the event the First Lien Agent or any of the
First Lien Claimholders, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to the Second Lien Agent or
any Second Lien Claimholder, it or they shall be under no obligation:
 
(a)      to make, and the First Lien Agent and the First Lien Claimholders shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;
 
(b)      to provide any additional information or to provide any such
information on any subsequent occasion;
 
(c)      to undertake any investigation; or
 
(d)      to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
 
In the event the Second Lien Agent or any of the Second Lien Claimholders, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to the First Lien Agent or any First Lien
Claimholder, it or they shall be under no obligation:
 
(a)      to make, and the Second Lien Agent and the Second Lien Claimholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;
 
(b)      to provide any additional information or to provide any such
information on any subsequent occasion;
 
(c)      to undertake any investigation; or
 
(d)      to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
 
8.5     Subrogation.  With respect to the value of any payments or distributions
in cash, property or other assets that any of the Second Lien Claimholders or
the Second Lien
 

 
25

--------------------------------------------------------------------------------

 

Agent pays over to the First Lien Agent or the First Lien Claimholders under the
terms of this Agreement, the Second Lien Claimholders and the Second Lien Agent
shall be subrogated to the rights of the First Lien Agent and the First Lien
Claimholders; provided that, the Second Lien Agent, on behalf of itself and the
Second Lien Claimholders, hereby waives all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred.  The Borrower acknowledges and agrees that the value
of any payments or distributions in cash, property or other assets received by
the Second Lien Agent or the Second Lien Claimholders that are paid over to the
First Lien Agent or the First Lien Claimholders pursuant to this Agreement shall
not reduce any of the Second Lien Obligations.
 
8.6     Application of Payments.  All payments received by the First Lien Agent
or the First Lien Claimholders may be applied, reversed and reapplied, in whole
or in part, to such part of the First Lien Obligations provided for in the First
Lien Loan Documents.
 
8.7     SUBMISSION TO JURISDICTION; WAIVERS.  (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
 
(1)      ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
 
(2)      WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(3)      AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND
 
(4)      AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.
 
(b)      EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER
FIRST LIEN LOAN DOCUMENT OR SECOND LIEN LOAN DOCUMENT.
 
8.8     Notices.  All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien
 

 
26

--------------------------------------------------------------------------------

 

Agent and the First Lien Agent, respectively.  Unless otherwise specifically
provided herein, any notice hereunder shall be in writing and may be personally
served or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed.  For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
 
8.9     Further Assurances.  The First Lien Agent, on behalf of itself and the
First Lien Claimholders under the First Lien Loan Documents, and the Second Lien
Agent, on behalf of itself and the Second Lien Claimholders under the Second
Lien Loan Documents, and the Borrower, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the First Lien Agent or the
Second Lien Agent may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.
 
8.10   GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION.
 
8.11   Binding on Successors and Assigns.  This Agreement shall be binding upon
the First Lien Agent, the First Lien Claimholders, the Second Lien Agent, the
Second Lien Claimholders and their respective successors and assigns.  If either
of the First Lien Agent or the Second Lien Agent resigns or is replaced pursuant
to the First Lien Credit Agreement or the Second Lien Credit Agreement, as
applicable, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement.  Notwithstanding any other provision of this Agreement, it is
acknowledged and agreed that this provision shall not be assignable to any
Person except as expressly contemplated above, and that no party is a third
party beneficiary hereof.  Without limitation, no provision of this Agreement
shall inure to the benefit of a trustee, debtor-in-possession, creditor trust or
any other representative of any estate or creditors of the Borrower, including
where such estate or creditor representative is the beneficiary of any Liens
securing any Collateral by virtue of any avoidance of such Liens in any
Insolvency Proceeding.
 
8.12   Specific Performance.  Each of the First Lien Agent and the Second Lien
Agent may demand specific performance of this Agreement.  The First Lien Agent,
on behalf of itself and the First Lien Claimholders under the First Lien Loan
Documents, and the Second Lien Agent, on behalf of itself and the Second Lien
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the First Lien Agent
or the First Lien Claimholders or the Second Lien Agent or the Second Lien
Claimholders, as the case may be.
 

 
27

--------------------------------------------------------------------------------

 



 
8.13   Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
 
8.14   Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy or by electronic transmission in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
 
8.15   Authorization.  By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
 
8.16   No Third Party Beneficiaries.  This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders.  Nothing in this
Agreement shall impair, as between the Borrower and the First Lien Agent and the
First Lien Claimholders, or as between the Borrower and the Second Lien Agent
and the Second Lien Claimholders, the obligations of the Borrower to pay
principal, interest, fees and other amounts as provided in the First Lien Loan
Documents and the Second Lien Loan Documents, respectively.
 
8.17   Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Agent and the First Lien Claimholders on the one hand
and the Second Lien Agent and the Second Lien Claimholders on the other
hand.  None of the Borrower or any other creditor thereof shall have any rights
hereunder and the Borrower may not rely on the terms hereof, except, in the case
of the Borrower, for the provisions of Section 3.2.  Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower, which are
absolute and unconditional, to pay the First Lien Obligations and the Second
Lien Obligations as and when the same shall become due and payable in accordance
with their terms.
 
8.18   No Proceedings.  (a) The Second Lien Agent and each Second Lien
Claimholder agrees that it will not institute, or join any other Person in
instituting, any Insolvency Proceeding prior to the 91st day following the
Discharge of First Lien Obligations.
 
(b)      The Second Lien Agent and each Second Lien Claimholder agrees that it
will not institute against, or join any other Person in instituting against, any
First Lien Lender that is an “Investor” (as defined in the First Lien Credit
Agreement), any bankruptcy, reorganization, insolvency or liquidation proceeding
under the Bankruptcy Code so long as any commercial paper or other senior
indebtedness issued by such Investor shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which any such
commercial paper or other senior indebtedness shall have been outstanding.
 

 
28

--------------------------------------------------------------------------------

 

(c)      The First Lien Agent and the First Lien Claimholders shall not commence
any Insolvency Proceeding during the Purchase Period.
 

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
 

 
First Lien Agent:
       
CITICORP NORTH AMERICA, INC., as First Lien Agent,
           
By:
/s/ Tom Sullivan      
Name: Tom Sullivan
   
Title:    Director, VP
       
750 Washington Blvd.
 
8th Floor
 
Stamford, CT  06901
 
Facsimile No. (914) 274-9038
 
Attn: Global Securitization
         
Second Lien Agent:
     
CITICORP NORTH AMERICA, INC.,
as Second Lien Agent
           
By:
/s/ Thomas M. Halsch      
Name: Thomas M. Halsch
   
Title:    Vice President
         
390 Greenwich Street
   
1st Floor
   
New York, NY  10013
   
Facsimile No.  (646) 291-3363
   
Attn:  Brendan Mackay




 
S-1

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to by:


RITE AID FUNDING II






By:
/s/ James J. Comitale      
Name: James J. Comitale
   
Title:    Vice President
 



30 Hunter Lane
Camp Hill, Pennsylvania  17011
Attention:  Robert Sari
Facsimile No. (717) 760-7867
 
 
 
S-2

--------------------------------------------------------------------------------